DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claims 1 and 7:
via contacts extending in a vertical direction and each being connected to the lower metal pattern of a corresponding one of the plurality of cell regions;
a plurality of cell isolation pillars disposed on the insulation interlayer pattern,
each cell isolation pillar of the plurality of cell isolation pillars extending in the vertical direction such that the plurality of cell isolation pillars combine to electrically isolate the plurality of cells regions from one another;
a reflective layer pattern disposed on the insulating interlayer pattern and between the cell isolation pillars; and
an anode pattern disposed on the reflective layer pattern, the anode pattern being electrically connected to each of the via contacts through the reflective layer pattern.
in claim 14:
the anode structure including a substrate defining a plurality of cell regions, 

a plurality of cell isolation pillars disposed on the insulation interlayer pattern, each cell isolation pillar of the plurality of cell isolation pillars extending in the vertical direction such that the plurality of cell isolation pillars combine to electrically isolate the plurality of cells regions from one another, 
a reflective layer pattern disposed on the insulating interlayer pattern and between the cell isolation pillars, and 
an anode pattern disposed on the reflective layer pattern, the anode pattern being electrically connected to each of the via contacts through the reflective layer pattern.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826